UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-07237) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2011 Date of reporting period: December 31, 2010 Item 1. Schedule of Investments: Putnam International Growth Fund The fund's portfolio 12/31/10 (Unaudited) COMMON STOCKS (97.9%)(a) Shares Value Advertising and marketing services (0.7%) CyberAgent, Inc. (Japan) 1,597 $3,482,003 Aerospace and defense (0.3%) MTU Aero Engines Holding AG (Germany) 22,126 1,497,336 Agriculture (0.5%) China Green Holdings, Ltd. (China) 2,418,000 2,373,516 Airlines (1.9%) Deutsche Lufthansa AG (Germany) (NON) 148,763 3,253,311 easyJet PLC (United Kingdom) (NON) 521,546 3,578,859 Turk Hava Yollari (Turkey) (NON) 482,918 1,690,933 Automotive (4.3%) Bayerische Motoren Werke (BMW) AG (Germany) 40,764 3,207,771 Fiat SpA (Italy) 178,258 3,677,859 Ghabbour Auto (Egypt) 145,902 1,091,814 Kia Motors Corp. (South Korea) 91,310 4,120,656 Nissan Motor Co., Ltd. (Japan) 457,300 4,354,433 Porsche Automobil Holding SE (Preference) (Germany) 33,678 2,686,641 Banking (8.7%) Banco Bradesco SA ADR (Brazil) 223,949 4,543,925 Bank of Baroda (India) 109,807 2,202,157 Bank Pembangunan Daerah Jawa Barat Dan Banten Tbk PT (Indonesia) (NON) 8,400,000 1,351,831 Barclays PLC (United Kingdom) 1,160,185 4,734,207 BNP Paribas SA (France) 64,399 4,099,751 China Construction Bank Corp. (China) 2,147,000 1,925,201 Danske Bank A/S (Denmark) (NON) 199,443 5,116,033 HSBC Holdings PLC (London Exchange) (United Kingdom) 364,751 3,703,766 Mizuho Financial Group, Inc. (Japan) 1,584,200 2,985,743 Sberbank OJSC (Russia) (NON) 1,813,962 6,180,169 Societe Generale (France) 39,517 2,125,231 Beverage (1.7%) Anheuser-Busch InBev NV (Belgium) 111,221 6,365,180 Carlsberg A/S Class B (Denmark) 13,448 1,347,285 Biotechnology (1.1%) Biotest AG (Preference) (Germany) 54,338 3,366,974 Dendreon Corp. (NON) (S) 44,100 1,539,972 Broadcasting (0.4%) Mediaset SpA (Italy) 292,598 1,771,373 Cable television (1.9%) DIRECTV Class A (NON) 32,858 1,312,020 Kabel Deutschland Holding AG (Germany) (NON) 89,001 4,150,393 Telenet Group Holding NV (Belgium) (NON) 72,451 2,855,959 Chemicals (5.0%) Agrium, Inc. (Canada) 38,480 3,536,836 Brenntag AG (Germany) (NON) 12,932 1,319,381 Fufeng Group, Ltd. (Hong Kong) 1,112,000 974,234 Lanxess AG (Germany) 34,865 2,755,226 Petronas Chemicals Group Bhd (Malaysia) (NON) 1,078,400 1,930,523 Syngenta AG (Switzerland) 21,275 6,230,552 TSRC Corp. (Taiwan) 1,615,000 3,737,144 Uralkali (Russia) (NON) 240,251 1,723,253 Commercial and consumer services (2.2%) Compass Group PLC (United Kingdom) 422,302 3,826,472 Synergy Co. (Russia) (NON) 89,684 4,484,200 Wirecard AG (Germany) (S) 118,105 1,618,722 Computers (1.3%) Fujitsu, Ltd. (Japan) 356,000 2,477,704 Hewlett-Packard Co. 43,000 1,810,300 Wistron Corp. (Taiwan) 735,000 1,496,709 Conglomerates (2.2%) Mitsui & Co., Ltd. (Japan) 323,700 5,347,151 Siemens AG (Germany) 37,547 4,654,094 Construction (2.4%) BBMG Corp. (China) 3,278,000 4,444,889 Carillion PLC (United Kingdom) 353,501 2,119,207 Compagnie de Saint-Goban (France) 46,445 2,391,001 Hochtief AG (Germany) 20,761 1,763,907 Consumer (1.8%) Christian Dior SA (France) 31,280 4,471,205 Pandora A/S (Denmark) (NON) 58,037 3,498,024 Consumer goods (2.2%) Henkel AG & Co. KGaA (Germany) 63,913 3,976,940 Reckitt Benckiser Group PLC (United Kingdom) 102,661 5,643,700 Electric utilities (0.6%) Fortum OYJ (Finland) 67,617 2,037,029 Tokyo Electric Power Co. (Japan) 29,200 713,274 Electrical equipment (2.5%) Hitachi High-Technologies Corp. (Japan) 106,400 2,487,647 Mitsubishi Electric Corp. (Japan) 690,000 7,241,685 Schneider Electric SA (France) 10,916 1,634,789 Electronics (1.4%) Hon Hai Precision Industry Co., Ltd. (Taiwan) 229,000 922,437 Samsung Electronics Co., Ltd. (South Korea) 1,539 1,302,574 SanDisk Corp. (NON) 39,800 1,984,428 Woongjin Energy Co., Ltd. (South Korea) (NON) 133,840 2,244,095 Energy (other) (1.3%) First Solar, Inc. (NON) (S) 43,602 5,674,364 Engineering and construction (1.1%) Hyundai Engineering & Construction Co., Ltd. (South Korea) 15,208 980,636 Orascom Construction Industries (Egypt) 77,342 3,825,265 Financial (1.3%) ORIX Corp. (Japan) 52,740 5,190,843 Warsaw Stock Exchange (Poland) (NON) 46,105 761,411 Food (4.0%) BRF - Brasil Foods SA (Brazil) 148,300 2,443,145 Kerry Group PLC Class A (Ireland) 120,169 4,012,279 Nestle SA (Switzerland) 197,020 11,550,321 Health-care services (0.4%) Alapis Hldg. Industrial and Commercial SA of Pharmaceutical Chemical Products (Greece) 1,235,668 859,182 Mediceo Paltac Holdings Co., Ltd. (Japan) 79,000 870,966 Homebuilding (0.7%) Persimmon PLC (United Kingdom) 515,133 3,348,470 Insurance (3.0%) AIA Group, Ltd. (Hong Kong) (NON) 368,600 1,036,139 AXA SA (France) 190,327 3,168,472 ING Groep NV (Netherlands) (NON) 216,126 2,103,868 Ping An Insurance (Group) Co. of China, Ltd. (China) 246,000 2,750,212 Prudential PLC (United Kingdom) 414,533 4,318,519 Lodging/Tourism (0.9%) TUI Travel PLC (United Kingdom) 1,077,466 4,137,051 Machinery (2.3%) Amada Co., Ltd. (Japan) 387,000 3,151,109 Rheinmetall AG (Germany) 27,863 2,241,754 Samsung Heavy Industries Co., Ltd. (South Korea) 76,450 2,809,133 Sumitomo Heavy Industries, Ltd. (Japan) 289,000 1,858,315 Manufacturing (0.5%) Cookson Group PLC (United Kingdom) (NON) 209,275 2,149,178 Media (1.0%) WPP PLC (Ireland) 353,456 4,351,979 Medical technology (0.9%) Covidien PLC (Ireland) 85,435 3,900,962 Metals (10.6%) Ezz Steel (Egypt) (NON) 257,068 867,964 Fortescue Metals Group, Ltd. (Australia) (NON) 266,950 1,787,492 Parkson Holdings Bhd (Malaysia) 1,396,123 2,440,442 Rio Tinto, Ltd. (Australia) 184,968 16,186,265 Teck Resources, Ltd. Class B (Canada) 79,100 4,909,683 Vale SA ADR (Preference) (Brazil) 137,900 4,167,338 Vallourec SA (France) 47,288 4,969,968 Vedanta Resources PLC (United Kingdom) 130,708 5,130,795 Xstrata PLC (United Kingdom) 288,984 6,785,063 Natural gas utilities (0.7%) Centrica PLC (United Kingdom) 500,805 2,589,897 Tokyo Gas Co., Ltd. (Japan) 141,000 625,277 Office equipment and supplies (0.7%) Canon, Inc. (Japan) 58,700 3,044,186 Oil and gas (7.0%) BG Group PLC (United Kingdom) 416,864 8,425,558 Cairn Energy PLC (United Kingdom) (NON) 825,646 5,408,072 Nexen, Inc. (Canada) 170,932 3,914,866 Petroleo Brasileiro SA ADR (Preference) (Brazil) 148,600 5,077,662 Technip SA (France) 50,743 4,688,504 Tullow Oil PLC (United Kingdom) 179,901 3,537,920 Pharmaceuticals (5.3%) Astellas Pharma, Inc. (Japan) 134,000 5,108,771 Mitsubishi Tanabe Pharma (Japan) 299,000 5,049,630 Nippon Shinyaku Co., Ltd. (Japan) 275,000 3,936,314 Sanofi-Aventis (France) 62,821 4,019,453 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 74,700 3,894,111 UCB SA (Belgium) 47,325 1,624,414 Power producers (0.6%) China Power New Energy Development Co., Ltd. (China) (NON) 14,962,000 1,289,662 China WindPower Group, Ltd. (China) (NON) 15,030,000 1,508,221 Publishing (0.3%) Reed Elsevier PLC (United Kingdom) 166,315 1,404,524 Real estate (0.7%) E-House China Holdings, Ltd. ADS (China) (S) 91,700 1,371,832 LSR Group OJSC GDR (Russia) (NON) 188,487 1,735,965 Retail (2.7%) Hyundai Department Store Co., Ltd. (South Korea) 15,800 1,965,753 Metro AG (Germany) 58,549 4,218,200 Point, Inc. (Japan) 45,270 1,988,021 PPR SA (France) 23,626 3,759,389 Semiconductor (0.8%) Jusung Engineering Co., Ltd. (South Korea) (NON) 107,020 1,908,941 Novellus Systems, Inc. (NON) 52,400 1,693,568 Software (2.1%) Autonomy Corp. PLC (United Kingdom) (NON) 38,532 904,393 Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) (S) 65,061 2,353,907 Open Text Corp. (Canada) (NON) 33,500 1,543,010 SAP AG (Germany) 49,900 2,542,176 Shanda Games, Ltd. ADR (China) (NON) (S) 288,500 1,857,940 Technology services (0.3%) Zon Multimedia Servicos de Telecomunicacoes e Multimedia SGPS SA (Portugal) 337,300 1,528,960 Telecommunications (0.7%) Koninklijke (Royal) KPN NV (Netherlands) 59,021 861,806 Mobile Telesystems ADR (Russia) 54,500 1,137,415 Telecity Group PLC (United Kingdom) (NON) 176,623 1,295,728 Telephone (1.2%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 115,100 5,210,551 Tobacco (2.5%) Imperial Tobacco Group PLC (United Kingdom) 145,485 4,465,217 Japan Tobacco, Inc. (Japan) 1,831 6,777,722 Toys (0.4%) Nintendo Co., Ltd. (Japan) 5,400 1,585,144 Trucks and parts (0.8%) Koito Manufacturing Co., Ltd. (Japan) 157,000 2,456,147 Weichai Power Co., Ltd. (China) 157,000 966,485 Total common stocks (cost $396,140,785) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.1%)(a)(i) Principal amount Value Federal National Mortgage Association 5.5s, 2034 $328,980 $352,905 Total U.S. government agency obligations (cost $352,905) U.S. TREASURY OBLIGATIONS (0.1%)(a)(i) Principal amount Value U.S. Treasury Inflation Protected Securities 2s, January 15, 2014 $175,000 $224,500 Total U.S. treasury obligations (cost $224,500) SHORT-TERM INVESTMENTS (4.0%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 11,864,440 $11,864,440 Putnam Money Market Liquidity Fund 0.15% (e) 2,835,976 2,835,976 SSgA Prime Money Market Fund 0.13% (i) (P) 520,000 520,000 U.S. Treasury Bills with effective yields ranging from 0.28% to 0.32%, March 10, 2011 $2,673,000 2,672,412 Total short-term investments (cost $17,891,936) TOTAL INVESTMENTS Total investments (cost $414,610,126) (b) FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $275,264,528) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 1/19/11 $7,866,172 $7,380,840 $485,332 British Pound Buy 1/19/11 3,729,521 3,718,328 11,193 Canadian Dollar Sell 1/19/11 7,731,310 7,550,434 (180,876) Euro Buy 1/19/11 11,457,696 11,193,856 263,840 Norwegian Krone Sell 1/19/11 806,768 772,281 (34,487) Swedish Krona Buy 1/19/11 2,986,149 2,897,664 88,485 Swiss Franc Buy 1/19/11 1,030,524 959,399 71,125 Barclays Bank PLC Australian Dollar Buy 1/19/11 1,170,914 1,134,311 36,603 British Pound Buy 1/19/11 7,527,187 7,507,009 20,178 Canadian Dollar Sell 1/19/11 673,432 667,184 (6,248) Euro Sell 1/19/11 3,418,990 3,341,615 (77,375) Hong Kong Dollar Buy 1/19/11 1,047,126 1,049,022 (1,896) Japanese Yen Buy 1/19/11 6,729,762 6,494,177 235,585 Norwegian Krone Buy 1/19/11 33,499 32,095 1,404 Swedish Krona Buy 1/19/11 180,222 175,094 5,128 Swiss Franc Buy 1/19/11 6,463,961 6,019,569 444,392 Citibank, N.A. Australian Dollar Buy 1/19/11 800,942 751,274 49,668 British Pound Buy 1/19/11 2,297,717 2,290,114 7,603 Canadian Dollar Sell 1/19/11 1,636,080 1,596,668 (39,412) Danish Krone Sell 1/19/11 2,895,396 2,875,377 (20,019) Euro Sell 1/19/11 9,361,909 9,148,361 (213,548) Hong Kong Dollar Sell 1/19/11 945,759 947,081 1,322 Norwegian Krone Buy 1/19/11 314,200 301,115 13,085 Singapore Dollar Buy 1/19/11 3,464,293 3,415,059 49,234 Swedish Krona Buy 1/19/11 522,120 507,250 14,870 Swiss Franc Buy 1/19/11 2,148,977 2,001,097 147,880 Credit Suisse AG Australian Dollar Sell 1/19/11 234,592 220,021 (14,571) British Pound Buy 1/19/11 12,339,216 12,302,222 36,994 Canadian Dollar Buy 1/19/11 5,230,293 5,105,326 124,967 Euro Sell 1/19/11 11,480,025 11,219,192 (260,833) Japanese Yen Buy 1/19/11 3,128,021 3,055,589 72,432 Norwegian Krone Buy 1/19/11 947,796 907,236 40,560 Swedish Krona Buy 1/19/11 3,327,556 3,265,144 62,412 Swiss Franc Buy 1/19/11 2,958,231 2,754,003 204,228 Deutsche Bank AG Australian Dollar Buy 1/19/11 2,590,622 2,430,150 160,472 Canadian Dollar Buy 1/19/11 932,120 909,617 22,503 Euro Buy 1/19/11 3,781,882 3,696,747 85,135 Swedish Krona Buy 1/19/11 1,411,819 1,370,274 41,545 Swiss Franc Buy 1/19/11 1,974,296 1,838,473 135,823 Goldman Sachs International Australian Dollar Buy 1/19/11 1,280,547 1,201,789 78,758 British Pound Buy 1/19/11 643,704 641,471 2,233 Euro Sell 1/19/11 14,483,041 14,154,193 (328,848) Japanese Yen Buy 1/19/11 7,255,044 6,993,504 261,540 Norwegian Krone Buy 1/19/11 2,176,019 2,083,513 92,506 Swedish Krona Buy 1/19/11 354,515 344,369 10,146 HSBC Bank USA, National Association Australian Dollar Buy 1/19/11 3,457,364 3,244,827 212,537 British Pound Sell 1/19/11 2,666,973 2,658,901 (8,072) Euro Sell 1/19/11 125,555 122,657 (2,898) Hong Kong Dollar Sell 1/19/11 2,515,624 2,519,368 3,744 Norwegian Krone Buy 1/19/11 1,758,218 1,683,224 74,994 Swiss Franc Buy 1/19/11 2,431,188 2,262,263 168,925 JPMorgan Chase Bank, N.A. Australian Dollar Buy 1/19/11 498,303 466,987 31,316 British Pound Buy 1/19/11 4,793,940 4,777,954 15,986 Canadian Dollar Sell 1/19/11 9,965,806 9,722,641 (243,165) Euro Buy 1/19/11 4,644,986 4,538,755 106,231 Hong Kong Dollar Sell 1/19/11 1,606,717 1,609,170 2,453 Japanese Yen Sell 1/19/11 1,099,389 1,083,795 (15,594) Norwegian Krone Sell 1/19/11 1,653,228 1,584,898 (68,330) Singapore Dollar Buy 1/19/11 3,986,471 3,934,284 52,187 Swedish Krona Buy 1/19/11 3,336,777 3,243,669 93,108 Swiss Franc Buy 1/19/11 2,940,024 2,737,572 202,452 Royal Bank of Scotland PLC (The) Australian Dollar Sell 1/19/11 321,337 300,750 (20,587) British Pound Sell 1/19/11 284,739 283,985 (754) Canadian Dollar Buy 1/19/11 848,367 839,970 8,397 Euro Sell 1/19/11 10,283,178 10,057,075 (226,103) Japanese Yen Buy 1/19/11 5,450,941 5,258,559 192,382 Swedish Krona Buy 1/19/11 810,752 786,865 23,887 Swiss Franc Buy 1/19/11 2,074,542 1,931,206 143,336 State Street Bank and Trust Co. Australian Dollar Buy 1/19/11 2,528,398 2,371,434 156,964 Canadian Dollar Buy 1/19/11 6,934,359 6,768,609 165,750 Euro Sell 1/19/11 741,428 724,587 (16,841) Norwegian Krone Sell 1/19/11 1,405,237 1,345,115 (60,122) Swedish Krona Buy 1/19/11 1,830,922 1,778,133 52,789 UBS AG Australian Dollar Buy 1/19/11 2,185,604 2,077,344 108,260 British Pound Buy 1/19/11 708,261 707,884 377 Canadian Dollar Sell 1/19/11 7,745,068 7,675,428 (69,640) Euro Buy 1/19/11 13,545,058 13,379,930 165,128 Israeli Shekel Sell 1/19/11 408,104 399,311 (8,793) Norwegian Krone Buy 1/19/11 963,439 937,181 26,258 Swedish Krona Buy 1/19/11 1,260,271 1,223,373 36,898 Swiss Franc Buy 1/19/11 7,781,407 7,328,230 453,177 Westpac Banking Corp. Australian Dollar Buy 1/19/11 245,524 230,304 15,220 British Pound Sell 1/19/11 607,059 604,797 (2,262) Canadian Dollar Buy 1/19/11 647,222 631,922 15,300 Euro Sell 1/19/11 615,204 601,238 (13,966) Japanese Yen Sell 1/19/11 1,670,033 1,611,226 (58,807) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/10 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Goldman Sachs International baskets 5,865 (F) 9/26/11 (1 month USD- A basket $12,972 LIBOR-BBA plus 60 (GSGLPMIN) bp) of common stocks Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") based on the securities' valuation inputs. Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares GDR Global Depository Receipts OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2010 through December 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $446,682,263. (b) The aggregate identified cost on a tax basis is $415,242,066, resulting in gross unrealized appreciation and depreciation of $59,070,508 and $18,336,812, respectively, or net unrealized appreciation of $40,733,696. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $11,587,651. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $11,864,440 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,387 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $46,475,914 and $47,790,982, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $64,309 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. ADR, ADS or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United Kingdom 17.5% Japan 17.1 Germany 9.8 France 8.0 United States 4.5 China 4.2 Australia 4.1 Switzerland 4.0 Brazil 3.7 South Korea 3.5 Russia 3.4 Canada 3.1 Ireland 2.8 Belgium 2.4 Denmark 2.2 Taiwan 1.4 Egypt 1.3 Italy 1.2 Malaysia 1.0 Hong Kong 1.0 Israel 0.9 Netherlands 0.7 India 0.5 Finland 0.5 Other 1.2 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $347,892 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $44,515 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $82,544,679 $ $ Capital goods 36,343,665 Communication services 16,823,872 Conglomerates 10,001,245 Consumer cyclicals 64,831,504 Consumer staples 50,799,989 Energy 36,726,946 Financials 61,405,275 Health care 34,170,749 Technology 26,571,142 Transportation 8,523,103 Utilities and power 8,763,360 Total common stocks U.S. government agency obligations 352,905 U.S. treasury obligations 224,500 Short-term investments 3,355,976 14,536,852 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $3,913,190 $ Total return swap contracts 12,972 Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $5,907,237 $1,994,047 Equity contracts 12,972 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
